                                                         Case 4:19-cr-00984-JAS-LCK Document 56 Filed 03/09/20 Page 1 of 2



                                                  1         Bruce E. Blumberg
                                                      BLUMBERG & ASSOCIATES
                                                  2          _____________________
                                                  3          3600 N. 19th Avenue
                                                           Phoenix, Arizona 85015
                                                  4         Office: (602) 277-6180
                                                             Fax: (602) 889-9167
                                                  5
                                                      Attorney for Defendant
                                                  6   Arizona State Bar Number 010779
                                                      Email: bruce@azblumberglaw.net
                                                  7
                                                  8                                  UNITED STATES DISTRICT COURT

                                                  9                                      DISTRICT OF ARIZONA

                                                 10   United States of America,                   )   Case No: CR19-00984-TUC-JAS(LCK)
                                                                                                  )
                                                 11                 Plaintiff,                    )
BLUMBERG & ASSOCIATES




                                                                                                  )   DEFENDANT’S FOURTH MOTION
                                                             vs.                                  )   TO CONTINUE TRIAL EXTEND
                        Phoenix, Arizona 85015




                                                 12                                               )   PLEA DEADLINE AND EXTEND
                         3600 N. 19th Avenue




                                                      Mark Vincent Baker,                         )   TIME TO FILE PRETRIAL MOTIONS
                                                 13                                               )
                                                      Counts 1, 2, 3:
                                                                                                  )
                                                 14                 Defendants.                   )
                                                 15                                               )

                                                 16          Defendant, Mark Baker by and through undersigned counsel, hereby requests that this
                                                 17   Honorable Court continue all dates currently set in the above-captioned matter. Trial in this
                                                 18   matter is scheduled for March 24, 2020.
                                                 19          The parties are negotiating a possible plea agreement. As such, Defendant respectfully
                                                 20   requests that all currently scheduled dates be continued ninety (90) days.
                                                 21          Ms. Angela Woolridge, of the U.S. Attorney’s Office, does not object to this
                                                 22   continuance. Defendants waive any time constraints as excludable delay under 18 U.S.C.
                                                 23   §3161 (h)(3)(A) will occur as a result of this motion or of an order based thereon.
                                                 24                 RESPECTFULLY SUBMITTED, this 9th day of March, 2020.
                                                 25
                                                 26                                                           BLUMBERG & ASSOCIATES
                                                 27                                                    By:    /s/ Bruce E. Blumberg
                                                 28                                                           Bruce E. Blumberg, Esq.
                                                                                                              Attorney for Defendant
                                                         Case 4:19-cr-00984-JAS-LCK Document 56 Filed 03/09/20 Page 2 of 2



                                                  1
                                                                                        CERTIFICATE OF SERVICE
                                                  2
                                                             I hereby certify that on March 9, 2020, the attached document was e-filed with the
                                                  3
                                                      Clerk’s Office and sent to the following individuals:
                                                  4
                                                      Clerk of the Court
                                                  5
                                                      United States District Court - Tucson
                                                  6
                                                      Angela Woolridge
                                                  7
                                                      United States Attorney’s Office
                                                  8
                                                      By: Bruce E. Blumberg
                                                  9
                                                 10
                                                 11
BLUMBERG & ASSOCIATES
                        Phoenix, Arizona 85015




                                                 12
                         3600 N. 19th Avenue




                                                 13
                                                 14
                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28
